CATERPILLAR FINANCIAL SERVICES CORPORATION POWERNOTES (R) With Maturities of 9 months or more from Date of Issue Registration No. 333-124310 Trade Date: 3/31/2008 Filed Pursuant to Rule 424(b)(3) Issue Date: 4/03/08 PRICING SUPPLEMENT NO. 1120 (To Prospectus Supplement dated July 7, 2005 & Prospectus dated May 13, 2005) The Date of this Pricing Supplement: March 31, 2008 CUSIP or Common Code Stated Interest Rate (1) Maturity Price to Public (2) Discounts & Commissions Interest Payment Frequency Survivors Option Yes/No SUBJECT TO REDEMPTION OR REPAYMENT Date and terms of redemption or repayment (including any applicable regular or special record dates) 14912HKD1 4.250% 04/15/13 100% 1.000% Semi- Annually YES NO Principal Amount Proceeds Dealer (4) 1st Payment Date Day Count $4,569,000.00 $4,523,310.00 Incapital LLC 10/15/08 30/360 Yield (3) Moody’s /S&P Rating 4.250% A2/A Original Issue Discount Note: YesoNox Total Amount of OID: N/A (1) The interest rates on the PowerNotes ® may be changed by Caterpillar Financial Services Corporation from time to time, but any such change will not affect the interest rate on any PowerNotes ® offered prior to the effective date of the change.After the issuance of the PowerNotes® covered by this Pricing Supplement, $480.265 mm principal amount of PowerNotes® remain available for sale pursuant to the accompanying Prospectus Supplement. (2) Expressed as a percentage of aggregate principal amount.Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (3) Yields are quoted on a semi-annual bond equivalent yield basis. (4) As of March 3, 2008 Incapital LLC will serve as Purchasing Agent for the $1,000,000,000 PowerNotes® program established pursuant to the prospectus supplement dated July 7, 2005 to the Prospectus dated May 13, 2005.
